United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1976
Issued: January 28, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2007 appellant timely appealed from the Office of Workers’ Compensation
Programs’ February 23, 2007 merit decision regarding her entitlement to schedule award
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a 19 percent left leg impairment, for which she received a schedule award.
FACTUAL HISTORY
On August 20, 1992 appellant, then a 26-year-old letter carrier, filed a traumatic injury
claim alleging that on that day she injured her left knee when she slipped on a set of stairs. The
Office accepted her claim for torn left knee anterior cruciate ligament and torn lateral meniscus
with left knee arthroscopy on December 18, 1992 and paid appropriate benefits. On January 26,
1993 appellant returned to light-duty work. She continues to work in this capacity.

On November 23, 2004 appellant requested a schedule award. In a September 2, 2004
medical report, Dr. Nicholas Diamond, a family practitioner, noted the history of injury and
presented his examination findings, which included a physical examination along with subjective
and objective factors. He diagnosed post-traumatic partial tear of the left knee anterior cruciate
ligament; complex tear of the posterior horn of the lateral meniscus; status post arthroscopic
surgery consisting of partial lateral meniscectomy; debridement of the anterior cruciate ligament
and loose body removal; and chronic post-traumatic patellar tendinitis of the left knee.
Dr. Diamond opined that appellant had 23 percent total left leg impairment. This consisted of
13 percent impairment for left thigh atrophy of three centimeters (cm) and 8 percent impairment
for left calf atrophy of one cm; and 3 percent pain-related impairment. Dr. Diamond noted that
he utilized the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (5th ed. 2001) to determine the percentage of impairment for leg
atrophy (Table 17-6) and for pain-related impairment (Table 18-1). He stated that the reasons for
his opinions were the history provided by appellant, the physical examination, and duties of the
claimant’s occupation and review of medical records.
In a January 25, 2005 report, an Office medical adviser reviewed the medical evidence
and found that appellant reached maximum medical improvement on September 2, 2004. The
Office medical adviser used the diagnosis-based estimate of impairment provided by the A.M.A.,
Guides and opined that appellant had an 11 percent left leg impairment. This was comprised of
two percent impairment for partial lateral meniscectomy; seven percent impairment for mild
cruciate ligament laxity; and three percent pain-related impairment. The Office medical adviser
opined that, under the A.M.A., Guides, section 17.2d, page 530, it was incorrect for Dr. Diamond
to rate an impairment based on leg muscle atrophy.
By decision dated May 24, 2005, the Office granted appellant a schedule award for
11 percent left lower extremity impairment.
On May 27, 2005 appellant disagreed with the Office’s May 24, 2005 decision and
requested an oral hearing, which was held December 7, 2005. By decision dated February 22,
2006, an Office hearing representative vacated the Office’s May 24, 2005 decision. The Office
hearing representative found that the Office medical adviser did not provide sufficient rationale
to support his finding that the method of impairment assessment utilized by Dr. Diamond for leg
muscle atrophy was inappropriate. Thus, the case was remanded for additional development and
the issuance of a de novo decision.
In accordance to the Office hearing representative’s remand instructions, the Office
prepared a statement of accepted facts and forwarded the case to another Office medical adviser
to review the case and provide a reasoned medical opinion as to why Dr. Diamond’s opinion did
not conform to the A.M.A., Guides. In a report dated August 16, 2006, the Office medical
adviser opined that the final left lower extremity impairment was 19 percent with a date of
maximum medical improvement of September 2, 2004. He found 16 percent lower extremity
impairment related to thigh and calf atrophy. The Office medical adviser utilized the A.M.A.,
Guides, and found, under Table 17-6, page 530, a three cm thigh atrophy equated to a 13 percent
impairment and, under Table 17-6, page 530, a one cm calf atrophy equated to a 3 percent
impairment. He also found that, under Chapter 18, page 573, appellant had three percent
impairment for pain. The Office medical adviser combined the 16 percent impairment related to

2

thigh and calf atrophy with the 3 percent impairment for pain and found 19 percent total left
lower extremity impairment.
By decision dated August 18, 2006, the Office found that appellant was entitled to
19 percent total left leg impairment. Thus, it awarded an additional 8 percent left leg impairment
to the 11 percent left lower extremity impairment previously awarded.
On August 25, 2006 appellant disagreed with the Office’s August 18, 2006 decision and
requested an oral hearing, which was held December 11, 2006. At the hearing, her attorney
argued that a conflict in medical opinion existed between the Office medical adviser and
Dr. Diamond with regard to left calf atrophy. No new evidence was submitted.
By decision dated February 23, 2007, an Office hearing representative affirmed the
Office’s August 18, 2006.
On appeal, appellant’s attorney argues that a conflict in medical opinion exists between
the Office medical adviser and Dr. Diamond with regard to left calf atrophy.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 sets forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
The A.M.A., Guides provide that in evaluating lower extremity impairment, it is the
responsibility of the evaluating physician to explain in writing why a particular method to assign
the impairment rating was chosen. When uncertain about which method to choose, the evaluator
should calculate the impairment using different alternatives and choose the method or
combination of methods that gives the most clinically accurate impairment rating.4
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an Office medical adviser for an opinion concerning the nature and

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

Richard F. Williams, 55 ECAB 343, 347 (2004).

3

percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.5
ANALYSIS
In the current claim, the Office accepted that appellant sustained torn left knee anterior
cruciate ligament and torn lateral meniscus as a result of her work-related injury and authorized a
left knee arthroscopy. Appellant subsequently requested a schedule award. In his September 2,
2004 report, appellant’s treating physician, Dr. Diamond, opined that appellant had 23 percent
total left lower extremity impairment based on 20 percent impairment for leg muscle atrophy and
3 percent pain impairment. An Office medical adviser reviewed Dr. Diamond’s findings and,
while he concurred with his determination that appellant had 3 percent pain impairment, found
that appellant only had 16 percent impairment for leg muscle atrophy, for 19 percent total left leg
impairment. Appellant’s attorney argues that a conflict in medical opinion evidence was created
due to the differences in leg muscle atrophy impairment (specifically the impairment resulting
from the calf atrophy) and the case should be remanded to an impartial medical specialist to
resolve the conflict.
Dr. Diamond found that appellant’s leg muscle atrophy was comprised of three cm thigh
atrophy and one cm calf atrophy. Both he and the Office medical adviser properly found that,
under Table 17-6, page 530 of the A.M.A., Guides, three cm thigh atrophy equated to 13 percent
impairment. The difference in opinion, however, resulted in the amount of impairment arising
from one cm calf atrophy. Under Table 17-6, page 530 of the A.M.A., Guides, Dr. Diamond
found that one cm calf atrophy equated to eight percent impairment while the Office medical
adviser found it equated to three percent impairment.
Under Table 17-6, page 530 of the A.M.A., Guides, a calf atrophy of 1 to 1.9 cm can
range from three to eight percent lower extremity impairment. One cm of calf atrophy is at the
very bottom of the range of three to eight percent impairment. The Office medical adviser
accorded three percent impairment or the bottom impairment rating for one cm calf atrophy. The
Office medical adviser’s opinion that appellant is entitled to three percent impairment seems
more appropriate based on the fact that the one cm calf atrophy is at the bottom of the range
provided by the A.M.A., Guides. Thus, the Office medical adviser’s opinion that appellant has a
three percent impairment rating based on calf atrophy is a proper interpretation of the A.M.A.,
Guides. Dr. Diamond accorded eight percent impairment or the top impairment rating. The
A.M.A., Guides provides that the examiner must use his clinical judgment to estimate the
appropriate percentage within this range.6 Dr. Diamond did not adequately explain how he
derived his impairment rating within the range of values shown in Table 17-6. As such, the
impairment rating made by Dr. Diamond for calf atrophy is of diminished probative value and is
insufficient to provide a conflict of medical opinion with the Office medical adviser.

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (March 1995).
6

James E. Earle, 51 ECAB 567 (2000).

4

Under the Combined Values Chart on page 604 of the A.M.A., Guides, the combined leg
muscle atrophy results in a 16 percent impairment (13 percent thigh atrophy impairment
combined with 3 percent calf atrophy impairment). The Board also notes that both the Office
medical adviser and Dr. Diamond added three percent pain impairment under Chapter 18 of the
A.M.A., Guides. This was done in error as the Board has held that a separate pain calculation
under Chapter 18 is not to be used in combination with other methods to measure impairment
due to sensory pain as outlined in Chapter 13, 16 and 17 of the fifth edition of the A.M.A.,
Guides.7 Neither Dr. Diamond nor the Office medical adviser explained why any pain related to
appellant’s employment-related condition could not be adequately rated in Chapter 17 of the
A.M.A., Guides. Thus, the medical evidence conforming with the A.M.A., Guides establishes
that appellant has 16 percent permanent impairment of the left leg. Consequently, appellant has
not established entitlement to a schedule award greater than the 19 percent impairment awarded
to her left lower extremity by the Office.
CONCLUSION
The Board finds that appellant does not have more than a 19 percent impairment of her
left lower extremity for which she received a schedule award.

7

T.H., 58 ECAB ___ (Docket No. 06-1500, issued January 31, 2007). See L.H., 58 ECAB ___ (Docket No. 061691, issued June 18, 2007) (the impairment ratings in the body organ system chapters of the A.M.A., Guides make
allowance for any accompanying pain).

5

ORDER
IT IS HEREBY ORDERED THAT the February 23, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: January 28, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

